{¶ 10} The record indicates that the basis of the charge of Having a Weapon While Under a Disability was that the defendant was apprehended by local law enforcement in possession of the firearm. Such evidence together with the requisite evidence of disability could be sufficient to establish that charge. None of that proof would require any scientific tests to be performed upon the firearm or the testimony of expert witnesses related thereto. Nor would the delay in producing such scientific evidence or expert testimony for the defendant's inspection have diminished the defendant's apprisal of that charge or otherwise prejudiced his ability to prepare a defense.
 {¶ 11} Under these circumstances, I do not believe suppression of the actual weapon was warranted as to the charge of Having a Weapon While Under Disability. Accordingly, as to that charge alone, I respectfully dissent from the majority opinion and would reverse the judgment of the trial court. I concur in the judgment of the majority as to the remaining issues in this case.